Appeal from a *446judgment of the County Court of Broome County (Smith, J.), rendered January 5, 2007, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to assault in the second degree and was sentenced in accordance with the plea agreement as a second felony offender to three years in prison and five years of postrelease supervision. Defendant now appeals, asserting that the imposition of five years of postrelease supervision was illegal. We disagree. Having pleaded guilty to the class D violent felony of assault in the second degree, defendant was sentenced as a second felony offender pursuant to Penal Law § 70.06 (6) (c). Consequently, defendant was subject to the five-year postrelease supervision period set forth in Penal Law § 70.45 (2), as opposed to the postrelease supervision period of IV2 to 3 years applicable to those defendants sentenced under Penal Law § 70.02 (3) (see People v Hanley, 43 AD3d 487, 487-488 [2007]).
Peters, J.P, Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.